Citation Nr: 0727095	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

5.  Entitlement to an evaluation in excess of 20 percent for 
plantar warts of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from May 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and July 2003 and June 2005 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.



FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and 
hepatitis C.

2.  During his June 2007 Board hearing, the veteran testified 
that his wished to withdraw his current appeal with regard to 
the issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and hepatitis C in their entirety.


3.  In a November 1973 rating decision, the RO denied service 
connection for pes planus.  The veteran did not initiate an 
appeal.  Until the present time, that was the last final 
rating decision denying the claim for service connection for 
pes planus on any basis.

4.  The evidence added to the record since the November 1973 
rating decision is cumulative and redundant, it does not 
raise a reasonable possibility of substantiating the claim, 
nor does it, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for pes planus.

5.  The veteran's plantar warts of the left foot are 
characterized by no more than severe disability with pain on 
manipulation and characteristic callosities.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for bilateral 
hearing loss, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2006).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for tinnitus, 
the Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).

3.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for hepatitis 
C, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2006).




4.  Evidence submitted since the November 1973 rating 
decision wherein the RO denied service connection for pes 
planus is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2006).

5.  The criteria for an evaluation in excess of 20 percent 
for plantar warts of the left foot are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.20, 
4.71a, Diagnostic Code 5299-5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  




The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In March and May 2003 and December 2005, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The December 2005 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service and to show that his current disability had worsened, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a July 2006 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  In addition, the 
veteran was provided with information regarding the 
definition of new and material evidence in a May 2003 letter.  
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in August 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn three of the 
issues on appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues, and they must be 
dismissed.

In a June 2005 determination, the RO denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and hepatitis C.  The veteran 
perfected an appeal of those determinations in December 2005.

During his June 2007 hearing, the veteran and his 
representative indicated that he wished to withdraw his claim 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and hepatitis C in their entirety.  That 
statement constitutes a written withdrawal of the substantive 
appeal with regard to those issues.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those claims, and they must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

III.  Flat Feet

The veteran has contended that he had flat feet when he 
entered service and that his active military service 
aggravated this disorder.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a) 
(2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a November 1973 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for pes 
planus.  The RO indicated that the veteran's first degree 
bilateral pes planus was present at induction.

The evidence of record at the time of the November 1973 
rating decision includes the veteran's service medical 
records.  His entrance examination shows the veteran reported 
no medical history of foot trouble.  On examination, he was 
noted to have a diagnosis of pes planus.  Upon separation, 
the veteran again reported no history of foot trouble, and 
his feet were normal on examination.

The evidence added to the claims file following the November 
1973 rating decision includes an April 2003 VA examination 
report.  The examination was for his service-connected 
plantar warts, evaluated below.  The veteran complained of 
pain in the plantar surface of the left foot, the medial 
surface of the left great toe, and the heel of his left foot.  
He was unable to stand for prolonged periods of time.  The 
veteran also complained of pain at rest when wearing certain 
shoes.  On examination, the examiner noted that the veteran 
displayed pes planus bilaterally.  It was severe with 
moderate valgus of the foot and moderate midfoot and forefoot 
malalignment bilaterally.  The examiner noted that the 
veteran's true underlying problem was bilateral pes planus 
causing abnormal weight bearing and hyperkeratotic growth 
along the medical aspect of the left great toe.

In May 2006, the veteran again underwent VA examination.  He 
indicated that his pes planus began in 1971.  Because of 
this, he suffered from pain in his feet for many years.  He 
had pain at rest and during activity.  There was no 
functional impairment resulting from this condition.  
Examination of the feet revealed tenderness.  There was pes 
planus present.  On the right, there was a moderate degree of 
valgus present, which could be corrected by manipulation.  
The right foot showed no forefoot or midfoot malalignment.  
There was deformity of marked pronation.  On the left, there 
was a moderate degree of valgus present, which could be 
corrected by manipulation.  There was no forefoot or midfoot 
malalignment.  On the left, there was deformity of marked 
pronation.  Palpation of the left foot plantar surface 
revealed slight tenderness.  X-rays showed pes planus of both 
feet.  This was the diagnosis, along with subjective pain.

The veteran's medical records were reviewed.  The examiner 
opined that the veteran's current pes planus was less likely 
to have been aggravated by his service beyond its natural 
progression.  The examiner explained that pes planus was a 
condition where the arch collapses, coming into constant 
contact with the ground.  In some people, this arch never 
developed.  The causes of flat feet are most likely 
developmental and congenital in nature.  It was noted that 
wearing military boots in service could cause foot pain.  
However, the veteran's bilateral pes planus was not 
aggravated beyond the nature of the natural progression of 
the disorder.

A May 2007 VA outpatient treatment record shows a diagnosis 
of flat feet.

In June 2007, the veteran testified before the undersigned.  
He stated he was flat-footed when he was drafted, but still 
passed the physical for military service.  He completed half 
of his infantry training before he was recycled.  He was 
unable to do the marching, running, and prolonged standing 
that was necessary.  He stated that he had a limited-duty 
profile at the time because of his feet.  He believed he was 
first treated after service in 1973.  VA provided the veteran 
with inserts for his shoes.  He had trouble walking and 
standing for prolonged periods of time.




Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for pes planus.  
While the VA examination reports and the veteran's written 
and oral statements are new, in that they were not of record 
at the time of the previous decision, they are not material 
because they do not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  In this regard, these 
records do not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran had pes planus that was aggravated by his 
military service.

Specifically, the records only show the veteran has a current 
diagnosis of the disorder.  None of the evidence associated 
with the claims file tends to show that the veteran's pre-
existing disorder was aggravated in service.  In fact, the 
only medical opinion that pertains to this issue instead 
shows that the veteran's pes planus is a congenital disorder 
that was not aggravated beyond the natural course of the 
disorder during military service.  Therefore, none of the 
newly added evidence is material, because it does not tend to 
show that the veteran's pes planus was aggravated by service, 
the reason for the prior final decision in November 1973.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim of entitlement to for 
service connection for pes planus.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, the Board determines that no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

IV.  Plantar Warts

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected plantar warts of the left 
foot are rated 20 percent disabled under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5276 (2006).  
The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5276, for flatfoot, acquired.

Under that diagnostic code, severe unilateral pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 20 percent disability evaluation.  A 
30 percent rating is warranted for unilateral flatfoot, when 
it is pronounced, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

In April 2003, the veteran underwent VA examination.  He had 
pain on his left foot, including the plantar surface of the 
foot, the medial surface of the left great toe, and the heel.  
He had abnormal callosities removed numerous times.  He was 
unable to stand on his feet for prolonged periods of time.  
He also had pain at rest when wearing certain shoes.  The 
veteran stated that his job had been threatened because he 
had difficulty being on his feet.

Examination of the feet for sign of abnormal weight bearing 
shows abnormal callosities along the medial aspect of the 
left foot.  The veteran required no assistive devices.  The 
Achilles tendon alignment was normal.  There was pain to the 
slightest touch of the calluses along the medial toe and the 
metacarpal phalangeal joint.  Hallus valgus is present, and 
the degree of ambulation was moderate.  The diagnosis was 
hyperkeratotic tissue, left medial hallux, secondary to 
abnormal weight bearing from pes planus.

VA outpatient treatment records dated from March 2002 to 
March 2006 show the veteran was treated for hyperkeratosis of 
the left foot.  He underwent periodic removal of his 
callosities.

In May 2006, the veteran underwent VA examination.  He stated 
his plantar warts existed since 1971.  He had crusting of the 
feet.  The symptoms occurred intermittently, with each 
lasting eight weeks.  He had three attacks in the past year.  
His flare-ups limit his walking.  There was no functional 
impairment.  On examination, there was a wart skin condition 
present.  There was exfoliation, crusting, and induration of 
less than six square inches.  There was no ulceration, tissue 
loss, hypopigmentation, hyperpigmentation, or limitation of 
motion.  It covered less than one percent of the veteran's 
body.  The diagnosis of plantar warts required no change 
since there was subjective crusting and objective skin 
lesions.  The examiner opined that the veteran's plantar 
warts seemed to be persistent, chronic, and resistant to 
surgical resection.

At his hearing before the undersigned, the veteran testified 
that his plantar warts made it hard to walk.  The treatment 
included having the warts shaved.

Upon review of the record, the Board finds that there is a 
lack of evidence to warrant an increase to a 30 percent 
rating for the veteran's service-connected plantar warts of 
the left foot.  First, we note that there is some 
disagreement as to the cause of the veteran's problems with 
his feet.  One examiner indicated that he did not have warts.  
Instead, his calluses on the feet were due to his pes planus, 
which, as indicated above, is not service connected.  The 
other examiner indicated that the veteran still suffered from 
plantar warts on his left foot.  In any case, the veteran's 
foot disability was rated under the diagnostic code pursuant 
to flatfoot.  Because of this, the Board is unable to 
distinguish between the symptoms associated with the service-
connected plantar warts and those associated with the non-
service-connected pes planus.  Thus, for the purpose of the 
present decision, all symptoms will be attributed to the 
veteran's service-connected disability.

With regard to the criteria for a 30 percent rating, the 
Board finds that the veteran's foot disability is not 
pronounced.  There was no marked pronation found on 
examination.  While tenderness of the foot was shown, it was 
not noted to be extreme.  The Achilles tendon was noted to be 
normal on examination.  In addition, the veteran testified 
that the shoe inserts helped his disability somewhat.  
Finally, the disability only involves the veteran's left 
foot.  Therefore, an increased rating based on a bilateral 
foot disorder is not warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his plantar warts of the left foot.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran 
indicated that his feet caused problems standing, which 
interfered with his job, this amount of interference with 
employment is already contemplated by the 20 percent 
disability rating assigned.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim of entitlement to an 
increased rating for the veteran's plantar warts of the left 
foot, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.




ORDER

The appeal as to the claim of entitlement to service 
connection for bilateral hearing loss is dismissed.

The appeal as to the claim of entitlement to service 
connection for tinnitus is dismissed.

The appeal as to the claim of entitlement to service 
connection for hepatitis C is dismissed.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for pes planus is 
denied.

An increased evaluation for plantar warts of the left foot is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


